DETAILED ACTION

Claim Objections
Claim 15 is objected to because of the following informalities, and should be:
“…on an opposite end of the working electrode or on an opposite end of the counter electrode.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the limitations “on an opposite end of the working electrode or on an opposite end of the counter electrode” are indefinite because the claim does not define what the “opposite end” is opposite to (for the purposes of examination, the examiner assumes that the “opposite end” is opposite to the end of claim 1 where the catalyst and the electrolyte 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofler et al. (U.S. Patent 7,150,932).

Regarding claim 1, Hofler discloses (Figs. 1-5 and 12-13) a hydrogen monitoring system comprising a plurality of sensing elements (as shown in Fig. 5) that individually comprise 
a working electrode 3 (col. 12, line 59), 
a counter electrode 11 (col. 12, line 61), 
an insulating layer (col. 9, lines 48-54) located in between the working electrode 3 and the counter electrode 11 (col. 9, lines 48-54), 
a catalyst 7, 9 (col. 13, line 13) located on an end (i.e. at/on one of the longitudinal ends: see Figs. 1 and 5; “on” since the catalyst is layered on the electrodes: col. 7, lines 12-28; Fig. 1) of both the working electrode 3 and the counter electrode 11 (since the layer 7 and 9 extend along the length of the each braid 3 and 11), 

an electrical circuit (as shown in Figs. 12 and 13; col. 5, lines 24-26) located on an opposite end of the sensing element (as shown in Figs. 12 and 13) that connects the working electrode and the counter electrode (col. 5, line 24–col. 6, line 5).

Regarding claim 2, Hofler discloses (Figs. 1-5 and 12-13) the working electrode and the sensing electrode each independently comprise at least one of gold, platinum, copper, platinum, rhodium, or silver (col 3, lines 54-58).

Regarding claim 3, Hofler discloses (Figs. 1-5 and 12-13) the catalyst comprises at least one of platinum, palladium, rhodium, carbon, gold, tantalum, tungsten, ruthenium, iridium, titanium, or osmium (col. 5, lines 3-6).

Regarding claim 4, Hofler discloses (Figs. 1-5 and 12-13) the electrolyte comprises at least one of perchloric acid, phosphoric acid, an acid gel, an ionic liquid, or an ion-conducting polymer (col. 4, lines 2-20).


Regarding claim 6, Hofler discloses (Figs. 1-5 and 12-13) an outer sheath 52 (col. 10, lines 60-61).

Regarding claim 8, Hofler discloses (Figs. 1-5 and 12-13) a housing 52 (col. 10, lines 60-61) capable of withstanding an internal pressure of up to 15,000 psi (or in other words, 0 to 15,000 psi: the housing 52 of Hofler is implicitly capable of withstanding a pressure of 0 psi).

Regarding claim 9, Hofler discloses (Figs. 1-5 and 12-13) a hydrogen delivery system (col.5, lines 48-50) comprising a hydrogen source (implicit: col.5, lines 48-50), an inlet fluid flow path from the hydrogen source to the hydrogen monitoring system (col.5, lines 48-50), and an outlet fluid flow path from the hydrogen monitoring system to an outlet (col.5, line 48–col. 6, line 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hofler et al. (U.S. Patent 7,150,932).

Regarding claim 7, Hofler is applied as above, but does not disclose a thermocouple.
However, the Examiner takes official notice that a thermocouple was well-known in the art at the time the invention was filed.  See MPEP 2144.03.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hofler’s device to include a thermocouple.
	Because Applicant did not traverse the examiner’s assertion of official notice in the previous Action, the statement that it would have been obvious to include a thermocouple in Hofler’s device is taken to be applicant admitted prior art (AAPA).  See MPEP 2144.03(C).
s 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hofler et al. (U.S. Patent 7,150,932) in view of Speranza (U.S. Pub. 2008/0005965).

Regarding claim 10, Hofler is applied as above, but does not disclose the hydrogen delivery system is capable of monitoring a contaminant level of at least one of ammonia, carbon monoxide, carbon dioxide, formaldehyde, formic acid, a hydrocarbon, or water.
Speranza discloses the hydrogen delivery system is capable of monitoring a contaminant level of at least one of ammonia, carbon monoxide, carbon dioxide, formaldehyde, formic acid, a hydrocarbon, or water (see par. [0050]).
Since it is obvious to combine prior art elements according to known methods to yield predictable results, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hofler’s device so that the hydrogen delivery system is capable of monitoring a contaminant level of at least one of ammonia, carbon monoxide, carbon dioxide, formaldehyde, formic acid, a hydrocarbon, or water, as taught by Speranza.  See MPEP 2143(I)(A).

Regarding claim 11, Hofler is applied as above, but does not disclose a method of determining a level of a contaminant in a hydrogen gas using the hydrogen delivery system, comprising: flowing the hydrogen gas from the hydrogen source along the inlet fluid flow path, past the plurality of sensing elements, and along the outlet fluid path to the outlet; measuring data obtained from the electrical circuit and reading the data via a software program; manipulating the data to provide a manipulated data; optionally applying a filter or a noise 
Speranza discloses a method of determining a level of a contaminant in a hydrogen gas [0050] using the hydrogen delivery system (per Hofler, above), comprising: flowing the hydrogen gas from the hydrogen source along the inlet fluid flow path [0052], past the plurality of sensing elements [0050] (and per the multiple elements shown in Hofler Fig. 5), and along the outlet fluid path to the outlet [0018]; measuring data obtained from the electrical circuit and reading the data via a software program [0059]; manipulating the data to provide a manipulated data [0054]; comparing the manipulated data to a pre-determined contaminant threshold [0054]; determining if the manipulated data is greater than, less than, or equal to the pre- determined contaminant threshold [0054] and providing a decision label based on the determining [0054]-[0055]; and providing an output data comprising the decision label [0054]-[0055].
Since it is obvious to combine prior art elements according to known methods to yield predictable results, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hofler’s device to be used in a method of determining a level of a contaminant in a hydrogen gas using the hydrogen delivery system, comprising: flowing the hydrogen gas from the hydrogen source along the inlet fluid flow path, past the plurality of sensing elements, and along the outlet fluid path to the outlet; measuring data obtained from the electrical circuit and reading the data via a software program; .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hofler et al. (U.S. Patent 7,150,932) in view of Speranza (U.S. Pub. 2008/0005965), and further in view of Kirk et al. (U.S. Pub. 2015/0346140).

Regarding claim 12, Hofler’s modified device/method is applied as above, but does not disclose the manipulating the data comprises calculating at least one of a first time derivative of the data, transforming the data, or by integrating the data.
Kirk discloses the manipulating the data comprises calculating at least one of a first time derivative of the data, transforming the data, or by integrating the data (see pars. [0008] and [0010]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Hofler’s device/method so that the manipulating the data comprises calculating at least one of a first time derivative of the data, transforming the data, or by integrating the data, as taught by Kirk.
.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hofler et al. (U.S. Patent 7,150,932) in view of Speranza (U.S. Pub. 2008/0005965), and further in view of Grot et al. (6,063,516).

Regarding claims 13 and 14, Hofler’s modified device/method is applied as above, but does not disclose the applying the filter or the noise reduction algorithm; and cleaning the contaminant from the plurality of the sensing elements.
Grot discloses applying the filter or the noise reduction algorithm (col. 6, lines 14-18); and cleaning the contaminant from the plurality of the sensing elements (col. 5, lines 3-5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Hofler’s device/method to include applying the filter or the noise reduction algorithm; and cleaning the contaminant from the plurality of the sensing elements, or by integrating the data, as taught by Grot.
Such a modification would place the data in better form and would keep the quality of the sensing at the desired level.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-19 of U.S. Patent No. 10830744. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are anticipated by the claims of U.S. Patent ′744.

Regarding claim 1, U.S. Patent ′744 (claim 1):
A hydrogen monitoring system comprising a plurality of sensing elements that individually comprise (U.S. Patent ′744 - claim 1)
a working electrode, (U.S. Patent ′744 - claim 1)
a counter electrode, (U.S. Patent ′744 - claim 1)
an insulating layer located in between the working electrode and the counter electrode, (U.S. Patent ′744 - claim 1)
a catalyst located on an end of both the working electrode and the counter electrode, (U.S. Patent ′744 - claim 1)
an electrolyte located on the end of the sensing elements on both the working electrode and the counter electrode, between the working electrode and the counter electrode, and in contact with the catalyst, and (U.S. Patent ′744 - claim 1)
an electrical circuit located on an opposite end of the sensing element that connects the working electrode and the counter electrode. (U.S. Patent ′744 - claim 1)
.

Response to Arguments
Applicant's arguments filed 11-10-2021 have been fully considered but they are not persuasive.  Applicant argues that the catalyst and the electrolyte are not “on” the end of the electrodes.  Applicant points to Fig. 3B of their application, however, although the claims are interpreted in light of the specification (and drawings), limitations from the specification (and drawings) are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, since the catalyst/electrolyte are layered on the electrodes in a concentric manner (Hofler: col. 7, lines 12-28; Fig. 1) the catalyst/electrolyte do exist “on” an end of each electrode from the perspective of Fig. 1 (if we are looking at one of the ends of the cylindrical electrode structure.  For these reasons, the examiner maintains the previous rejection.
Lastly, Applicant states on p. 8 that a Terminal Disclaimer has been filed, however, there was no TD filed with the 11-10-2021 reply, and so the Double Patenting rejection is maintained.

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852